Exhibit 10.1
 
Eric Slocum Sparks
Arizona State Bar No. 11726
LAW OFFICES OF ERIC SLOCUM SPARKS, P.C.
110 South Church Avenue, #2270
Tucson, Arizona 85701
Telephone (520) 623-8330
Facsimile (520) 623- 9157
law@ericslocumsparkspc.com
 
 
Attorney for Debtor
 
 
IN THE UNITED STATES BANKRUPTCY COURT
 
FOR THE DISTRICT OF ARIZONA
 

In re:  )        )    
CDEX INC.,
 )        )  
Case No. 4:12-bk-02402-JMM
   )        )   (Chapter 11)    )        )  
NON-MATERIAL AND
   )  
NON-ADVERSE MODIFICATIONS
Debtor.
 )   DATED AUGUST 17, 2012 to    )  
DEBTOR’S SECOND AMENDED
   )  
PLAN OF REORGANIZATION DATED JULY 27, 2012
   )        )    

 
The Debtor, CDEX Inc., (hereinafter “the Debtor”), debtor-in-possession in the
above-captioned Chapter 11 case, hereby proposes the following Non-Material and
Non-Adverse Modifications dated August 17, 2012  to Debtor’s Second Amended Plan
of Reorganization pursuant to the provisions of Chapter 11 of the Bankruptcy
Code.  All creditors and other parties in interest are encouraged to consult the
Disclosure Statement prepared by the Debtor, as approved by the Bankruptcy
Court, before voting to accept or reject this Plan of Reorganization.  The
Disclosure Statement contains a discussion of the Debtor, its business
operations and the disclosure of all other information material to the approval
of this Plan of Reorganization.  No solicitation materials, other than the
Disclosure Statement and related materials transmitted therewith as approved by
the Bankruptcy Court, have been authorized by the Bankruptcy Court for use in
soliciting acceptances or rejections of this Plan of Reorganization.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
Definitions
 
For purposes of this Plan, except as expressly provided otherwise or unless the
context otherwise required, all of the following defined terms will have the
following meanings.  The terms defined below will be equally applicable to both
singular and plural forms, and to the masculine, feminine, and neuter forms, of
such defined terms.
 
1.1           “Administrative Claim” will refer to and  mean every cost or
expense of administration of the reorganization case allowed under Bankruptcy
Code §503(b) and referred to in Bankruptcy Code §507(a)(1), including without
limitation: (a) any actual and necessary expense of preserving the estate as
approved the Bankruptcy Court; (b) all allowances, including professional fees
and costs approved by the Bankruptcy Court; © any actual and necessary expenses
incurred in the operation of the Debtor's business; and (d) all fees and charges
assessed against the Debtor's estate under Chapter 123 of Title 28, United
Stated Code.
 
1.2           “Allowed Claim” shall mean (a) a claim of a person which has been
scheduled by the Debtor as undisputed, and as to which claim no objection has
been made by any other person within the time allowed for the making of
objections; (b) a claim allowed by a final order; © a claim as to which a timely
and proper proof of claim or application for payment has been filed, and as to
which proof of claim or application for payment, no objection has been made
within the time allowed for the making of objections; or (d) a claim allowed
under the Plan, notwithstanding any objection filed thereto by an
person.  Interest accrued after the filing date of the Debtor’s reorganization
case shall not be a part of any allowed claim against such Debtor, except as
required or permitted by law.
 
1.3           “Affiliate” shall mean any affiliate that is defined in Section
101(2) of the Bankruptcy Code.
 
1.4           “Allowed Amount” shall mean with respect to any allowed claim in a
particular class under the Plan, the amount of such claims in such class.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
1.5           “Allowed Interest” or “Allowed Equity Interest” shall mean (a) an
equity interest in the Debtor held by a person as of the Effective Date, and as
to which interest no objection has been made by any other person within the time
allowed for the making of objections; (b) an interest allowed by a final order;
(c) an interest as to which a timely and proper proof of claim or application
for payment no objection has been made within the time allowed for the making of
objections or (d) an interest allowed under the Plan, notwithstanding any
objection filed thereto by any person.
 
1.6           “Assets” shall mean, with respect to the Debtor, all rights,
causes of action, all of the right, title and interest in and to property (real
or personal, tangible or intangible) or whatsoever type or nature, owned by such
Debtor as of the Effective Date, together with assets subsequently acquired by
such Debtor, and including, but not limited to, property as defined in Section
541 of the Bankruptcy Code (each identified item of property being herein
sometimes referred to as an asset).
 
1.7           “Ballot”  will refer to and mean the ballot for accepting or
rejecting the Plan which will be distributed to holders of claims and classes
that are impaired under this Plan are entitled to vote on this Plan.
 
1.8           “Bankruptcy Code” will refer to and mean Title 11 of the United
States Code 11 U.S.C. §101, et seq., as the same may be amended from time to
time.
 
1.9           “Bankruptcy Court or Court” will refer to and mean the United
States Bankruptcy Court for the District of Arizona, or such other court that
exercises jurisdiction over all or part of the reorganization case, including
the United States District Court for the District of Arizona, to the extent the
reference of all or part of this reorganization case is withdrawn.
 
1.10         “Bankruptcy Rules” will refer to and mean the Federal Rules of
Bankruptcy Procedure, as amended, promulgated under 28 U.S.C. §2075 and the
local rules of the Court, as applicable from time to time during the
reorganization case.
 
1.11         “Business Day” will refer to and mean any day other than a
Saturday, Sunday, or federal holiday recognized by the Federal Courts for the
District of Arizona, and Arizona State holidays recognized by the Federal Courts
for the District of Arizona.
 
1.12         “Case” shall mean the Chapter 11 case commenced by the filing with
the Court of a voluntary petition for relief under Chapter 11 of the Code by the
Debtor.
 
1.13         “Cash” will refer to and mean cash, cash equivalents, bank
deposits, and negotiable instruments.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
1.14         “Chapter 11" shall mean Chapter 11 of the Code, 11 U.S.C. Section
1101-46.
 
1.15         “Claim” will refer to and mean every right and remedy encompassed
within the statutory definition set forth in Bankruptcy Code §101(4), 11 U.S.C.
§101(4), whether or not such claim is asserted.
 
1.16         “Class” will refer to and mean each of the categories of claims and
interests described in Article III of this Plan.
 
1.17         “Confirmation Date” will refer to and mean the date on which the
Bankruptcy Court enters the Confirmation Order confirming this Plan.
 
1.18         “Confirmation Hearing” will refer to and mean the hearing regarding
the confirmation of this Plan conducted pursuant to Bankruptcy Code §1128, as
adjourned or continued to from time to time.
 
1.19         “Confirmation Order” will refer to and mean the order confirming
this Plan pursuant to Bankruptcy Code §1129.
 
1.20         “Court” shall mean the United States Bankruptcy Court for the
District of Arizona, Tucson Division.
 
1.21         “Creditor” will refer to and mean every holder of a claim whether
or not such claim is an allowed claim, encompassed within the statutory
definition set forth in Bankruptcy Code §101(9), 11 U.S.C. §101(9).
 
1.22         “Debtor” will refer to and mean CDEX, Inc. in the capacity as the
Debtor and Debtor-In-Possession in the Chapter 11 reorganization case with the
status and rights conferred by U.S.C. Section 1107.
 
1.23         “Deficiency Claim” shall mean an allowed claim of a creditor, if
any, equal to the amount by which the aggregate allowed claims of such creditor
exceed the sum of (a) any setoff rights of the creditor permitted under Section
553 of the Bankruptcy Code rights of the creditor permitted under Section 553 of
the Bankruptcy Code plus (b) the secured claim of such creditor; provided
however, that if the holder of a secured claim of the class of which such claim
is a member makes the election provided in Section 1111(b)(2) of the Bankruptcy
Code, there shall be no deficiency claim in respect of such claim.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
1.24         “Disclosure Statement” will refer to and mean the written statement
describing this Plan which is prepared by the Debtor and distributed in
accordance with Bankruptcy Code §§1125, 1126(b), and 1145 and Bankruptcy Rule
3018, as amended, in its present form or as the same may be altered, amended, or
modified by the Debtor.
 
1.25         “Disputed Claim or Disputed Interests” will refer to and mean every
claim; (a) that is scheduled by the Debtor as disputed, contingent or
unliquidated; or (b) proof of which has been filed with the Bankruptcy Court and
an objection to the allowance thereof, in whole or in part, has been interposed
prior to the final date provided under this Plan for the filing of such
objections or such other time as provided by the Bankruptcy Court and which
objection has not been withdrawn, settled or determined by the final order.
 
1.26         “Effective Date” shall mean the later of (a) the first business day
following the 30thday after entry of the Court of an order confirming this Plan,
or (b) the first business day after such order has become final and
unappealable; provided however, no appeal of said order is pending; provided
further, the Debtor may waive the condition that no appeal of the order of
confirmation be pending by a writing duly executed by the Debtor and filed with
the Court on or before the date which but for the pendency of appeal would
become the effective date of the Plan, and in the event that said condition is
timely waived by the Debtor, the Plan shall become effective as provided herein
notwithstanding the pendency on said date of an appeal or appeals; in the event
that said condition is not timely waived, the Plan shall become effective on the
first business day after an appeal is no longer pending.
 
1.27         “Equity Contribution” means that money from an equity holder which
needs to be contributed so as to allow them to retain their interest in the
Debtor.
 
1.28         “Estate” will refer to and mean the bankruptcy estate of the Debtor
created in the reorganization case under the Bankruptcy Code.
 
1.29          “Final Order” shall mean an order of judgment of the Bankruptcy
Court which (a) shall not have been reversed, stayed, modified or amended and
the time to appeal from, or to seek review or rehearing of, shall have expired
and as to which no appeal or petition for review, or rehearing or certiorari is
pending; or (b) if appealed from, shall have been affirmed and no further
hearing, appeal or petition for certiorari can be taken or granted, or as to
which no stay has been entered to affect the operative provisions of such order
of judgment.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
1.30         “Insider” shall refer to and mean all persons who qualify as an
"insider" pursuant to 11 U.S.C. §101(31).
 
1.31         “Interest” shall mean any equity interest in the Debtor as of the
petition date.
 
1.33         “Interest Holder(s)” shall mean any person or persons owning an
equity interest in the Debtor as of the Effective Date.
 
1.34         “Member” shall mean a person or entity who holds an equity interest
in the Debtor.
 
1.35         “Minimum New Capital Contribution” refers to that sum of money that
may be paid in cash into the escrow account prior to confirmation in order to
proceed with confirmation of the Plan, if necessary.  The amounts necessary to
be funded by such Effective Date are detailed in the Disclosure Statement.
 
1.36         “Participating Investors” shall mean those investors selected by
the Debtor to make capital contributions to the Reorganized Debtor in exchange
for an interest in the Debtor.
 
1.37         “Person” will refer to and mean any individual, corporation,
limited or general partnership, joint venture, association, joint stock company,
trust, unincorporated organization, or government or any agency or political
subdivision thereof.
 
1.38         “Petition Date” shall mean the date that the Debtor filed the
voluntary petition under Chapter 11 of the Bankruptcy Code with this Court.
 
1.39         “Plan” shall mean this Plan of Reorganization as set forth herein,
in its entirety, and all addenda, exhibits, schedules, releases, and other
attachments thereto as may be amended or supplemented from time to time.
 
1.40         “Preference Recovery Amounts” shall mean all sums collected as
preferences under §547 of the Code and as set-offs under §553 of the Code.
 
1.41         “Professional Persons” means persons retained or to be compensated
pursuant to §§327, 328, 330 and 503(b) of the Code.
 
1.42         “The Property” shall mean the property owned by the Debtor which
consists of personal property.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
1.43         “Proponent” shall mean the Debtor.
 
1.44         “Secured Claim” shall mean (a) a claim secured by a lien on
property of the Debtor, which lien is valid, perfected and enforceable under
applicable law and is not subject to avoidance under the Bankruptcy Code or
other applicable non-bankruptcy law, and which is duly established in such
Debtor’s reorganization case, but only to the extent that such claim does not
exceed the value of such Debtor’s assets which the Bankruptcy Court finds are
valid security for such claim (except, if the class of which such claim is a
part makes the election provided in Section 1111(b)(2) of the Bankruptcy Code,
the entire amount of the claim shall be a secured claim and (b) a claim allowed
under the Plan as a secured claim.
 
1.45         “Secured Creditors” means persons holding allowed secured claims
within the meaning of Section 506 of the Code.
 
1.46         “Tax Claims” shall mean the claims of any person for the payment of
taxes (a) accorded a priority pursuant to Section 507(a)(1) and (8) of the
Bankruptcy Code, but excluding all claims for post-petition interest and
pre-petition and post-petition penalties, all of which interest and penalties
shall be deemed disallowed and discharged on the Effective Date.
 
1.47         “Taxing Authorities” shall mean any legal entity with authority to
levy and collect taxes pursuant to federal, state or local statutes or
ordinances.
 
1.48         “Unsecured Claims” shall mean all claims held by creditors of the
Debtor, including deficiency claims, dissolution claims and claims arising out
of the rejection of executory contracts, other than secured claims,
administrative claims and tax claims.
 
1.49         “Unsecured Creditors” shall mean persons holding allowed unsecured
claims against the Debtor for which there are no assets of the Debtor serving as
security (excluding undersecured mortgage deficiency creditors), but not
including priority claims.
 
All terms not specifically defined by this Plan shall have the meaning
designated in the Bankruptcy Code, or if not defined therein, their ordinary
meanings.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
General Terms and Conditions
 
2.1           Class of Claims and Payment: Various classes of claims and
interests are defined in this Plan.  This Plan is intended to deal with all
claims against the Debtor of whatever character, whether or not contingent or
liquidated, and whether or not allowed by the Court pursuant to Section 502(h)
of the Code.  However, only those claims allowed pursuant to Section 502(a) of
the Code will receive payment under this Plan.
 
2.2           Preserved Liens: To the extent required under Section 1124(2) of
the Code, to preserve the rights of a creditor having a secured claim addressed
pursuant to that Section, the lien or encumbrance of that creditor shall, to the
extent valid, be preserved.
 
2.3           Time for Filing of Claims: The list of creditors filed in these
proceedings by the Debtor shall constitute the filing of a claim by each
creditor which is not listed as disputed, contingent or unliquidated as to
amount.  The Debtor reserves the right to object to any such claim where it
appears that the amount scheduled by the Debtor is improper or where there is
some dispute with regard to that claim.  All other creditors, or creditors who
disagree with the amounts as scheduled by the Debtor must file prior to the date
set for the hearing on the Disclosure Statement, a proof of claim or proof of
interest.  Failure to timely file a proof of claim or file a proof of interest,
if not listed on the Debtor’s schedules as non-contingent, liquidated and
undisputed, will result in a disallowance of the proof of claim or proof of
interest.
 
ARTICLE III
 
Classification and Treatment of Claims and Interests
 
1.             Claim Amounts: Because certain claims against the Debtor  may be
unknown or of undetermined amounts, the amounts of claims specified in this
Disclosure Statement reflect only the Debtor’s best estimate at this time of the
amount due.   In addition, the amounts of the claims specified in this
Disclosure Statement do not include, for example, claims arising from the
rejection of certain executory contracts and other contingent or unliquidated
claims arising against the debtor.
 
2.             Effective Date of the Plan: The “Effective Date” of the Plan  is
important in determining when performance of many of the Debtor’s obligations
under the Plan is due.  The Effective Date is defined in the Plan as the first
business day following the later of the following day;
 
(i) the date on which the Order confirming the Plan (the “Confirmation Order”)
becomes final and non-appealable with no appeal then pending; or
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(ii) 60 days after the date of the Confirmation Order for unsecured claims;
and  
 
(iii) 30 days after the date of the Confirmation Order for secured claims, if
any.
 
3.             Classification: The Plan divides claims against the Debtor  into
multiple separate classes that the Debtor asserts are in accordance with the
Bankruptcy Code.  Unless otherwise expressly stated in the Plan, distributions
to holders of allowed claims are in full satisfaction of their allowed
claims.  All claims against the Debtor arising prior to confirmation will be
discharged by performance of the Plan on the Effective Date to the extent that
such claims are dischargeable under the Bankruptcy Code Section 1141(d).  For
the purposes of the Plan, claims are classified and treated as follows:
 
3.1           Class One - Administrative Claims.
 
A.          Classification: Class One consists of all claims for the cost of
administration of the Debtor’s bankruptcy estate.  Included in this class are
all claims for administrative expenses entitled to priority under Bankruptcy
Code §507(A)(1), such as professional fees and costs, as approved by the
Bankruptcy Court of the attorneys, accountants, and other professional persons
employed by the Debtor, and all actual and necessary expenses of operating the
Debtor’s business pursuant to Bankruptcy Code §503(b), including without
limitation, all fees charged against the Debtor’s business pursuant to Chapter
123 of Title 28, United States Code. Debtor believes claims in this class may
exceed $150,000.00.
 
B.          Impairment: Not impaired.
 
C.          Treatment: The Plan provides for the payment in cash, in full, of
all allowed Administrative Claims on the later of the Effective Date or the date
upon which such Claims become Allowed Claims, or as otherwise ordered by the
Bankruptcy Court.  Class One claims will be paid from assets of the estate.  The
Debtor currently estimates that the Class One claims will total approximately
$150,000.00 and may include post-petition administrative expenses not paid by
Debtor.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
3.2           Class Two - Claims of Governmental Units
 
A.         Classification: Class Two claims consist of all allowed claims of the
United States Internal Revenue Service (“IRS”) and/or State of Arizona,
Department of Revenue (“DOR”) and/or the Department of Economic Security
(“DES”), City of Tucson or other government agency which are entitled to
priority pursuant to Section 507(a)(8) of the Bankruptcy Code except ad valorem
taxes.  Debtor is aware of a proof of claim filed by Internal Revenue in this
class in the amount of $594.72.
 
B.          Impairment: Class Two is impaired.
 
C.          Treatment: Each holder of a Class Two allowed claim shall retain its
lien or claim, in accordance with Section 1129 of the Bankruptcy Code.  The
claim shall bear simple interest at a fixed rate equal to that rate which would
be required to be paid as of the Effective Date under Section 6621 and/or 6622
of the Internal Revenue Code, or such other interest rate as the Bankruptcy
Court determines is sufficient to confer upon the tax claim a value as of the
Effective Date equal to the principal amount of such claim.  The allowed claim
shall be payable in two equal monthly installments of principal, along with
accrued interest.   The first payment shall commence on the first day of the
month immediately following the month of the Effective Date.  The claim is
subject to prepayment at any time without penalty or premium and shall have such
other terms as required by law.
 
3.3           Class Three - Employee Priority Claims
 
A.          Classification: Class Three consists of allowed claims arising under
Bankruptcy Code Section 507(a)(3) and (4) including claims for accrued vacation,
sick days, holidays and wages earned by employees of the Debtor within 90 days
before the filing of the bankruptcy petition. Debtor estimates claims in this
class at $22,907.31
 
B.          Impairment: Impaired.
 
C.          Treatment: The Plan provides that each and every holder of a Class
Three Allowed Claim shall receive shares of stock on account of its claim.  Each
allowed claim will be divided by .05 in order to obtain a share value exchange
of its claim and the claimant will receive that amount of shares of stock plus
an equal number of warrants for future purchase at an exercise price of $0 .10
effective for five years after the date of issuance. Any liens held by the Class
Three creditors shall be null and void and removed as of the Effective Date.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
3.4           Class Four - Unsecured Claims of Senior 10% Noteholders
 
                                A.           Classification:  Class Four
consists of allowed unsecured claims of the holders of 10% Senior Convertible
Notes.  Debtor estimates claims in this class at $2,772,629.47.
 
B.                  Impairment: Class Four is impaired.
 
C.            Treatment: The Plan provides that each and every holder of a Class
Four Allowed Claim shall receive shares of stock on account of its claim.  Each
allowed claim will be divided by .15 in order to obtain a share value exchange
of the claim and the claimant will receive that amount of shares of stock plus
an equal number of warrants for future purchase at an exercise price of $0.30
effective for five years after the date of issuance. Any liens held by the Class
Four creditors shall be null and void and removed as of the Effective Date.
 
3.5           Class Five - Unsecured Claims of Non-Interest Noteholders
 
                                A.           Classification:  Class Five
consists of allowed unsecured claims of the holders of Non-Interest
Notes.  Debtor estimates claims in this class at $14,651.00.
 
B.            Impairment: Class Five is impaired.
 
C.            Treatment: The Plan provides that each and every holder of a Class
Five Allowed Claim shall receive shares of stock on account of its claim.   Each
allowed claim will be divided by .25 in order to obtain a share value exchange
of the claim.  Any liens held by the Class Five creditors shall be null and void
and removed as of the Effective Date.
 
3.6           Class Six - Unsecured Deferred Compensation Claims
 
                               
A.           Classification:  Class  Six  consists  of  allowed  unsecured  deferred
compensation claims.  Debtor estimates claims in this class at $258,371.71.
 
B.            Impairment: Class Six is impaired.
 
C.            Treatment: The Plan provides that each and every holder of a Class
Six Allowed Claim shall receive shares of stock on account of its claim.   Each
allowed claim will be divided by .05 in order to obtain a share value exchange
of the claim and the claimant will receive that amount of shares of stock plus
an equal number of warrants for future purchase at an exercise price of $0.10
effective for five years after the date of issuance. Any liens held by the Class
Six creditors shall be null and void and removed as of the Effective Date.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
3.7           Class Seven - Unsecured Claims of George Cohen
 
                                A.           Classification:  Class Seven
consists of the allowed unsecured claims of George Cohen for past due
convertible notes.  Debtor estimates claims in this class at $45,994.25.
 
B.             Impairment: Class Seven is impaired.
 
C.            Treatment: The Plan provides that each and every holder of a Class
Seven Allowed Claim shall receive shares on account of its claim.   Each allowed
claim will be divided by .15 in order to obtain a share value exchange of the
claim and the claimant will receive that amount of shares of stock plus an equal
number of warrants for future purchase at an exercise price of $0.30 effective
for five years after the date of issuance. Any liens held by the Class Seven
creditor shall be null and void and removed as of the Effective Date.
 
3.8           Class Eight - Unsecured Trade Claims
 
                                A.           Classification:  Class Eight
consists of the allowed unsecured claims of trade creditors.  Debtor estimates
claims in this class at $200,000.00.
 
B.            Impairment: Class Eight is impaired.
 
C.            Treatment: The Plan provides that each and every holder of a Class
Eight Allowed Claim shall receive shares on account of their claim.   Each
allowed claim will be divided by .25 in order to obtain a share value exchange
of the claim.  Any liens held by the Class Eight creditors shall be null and
void and removed as of the Effective Date.
 
3.9           Class Nine - Client Deposits
 
                                A.           Classification:  Class Nine
consists of the allowed unsecured claims of Dr. Jason Terrell and Governor Juan
F. Louis Hospital & Medical Center for deposits for the purchase of company
products.  Debtor estimates claims in this class at $57,000.00.
 
B.             Impairment: Class Nine is impaired.
 
C.             Treatment: The Plan provides that each and every holder of a
Class NineAllowed Claim shall receive shares on account of its claim.   Each
allowed claim will be divided by .05 in order to obtain a share value exchange
of the claim and the claimant will receive that amount of shares of stock plus
an equal number of warrants for future purchase at an exercise price of $0.10
effective for five years after the date of issuance. Any liens held by the Class
Nine creditor shall be null and void and removed as of the Effective Date.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
3.10          Class Ten - Contingent, Unliquidated and Disputed Claims.
 
                                A.           Classification:  Class Ten consists
of  all contingent, unliquidated and disputed claims.
 
B.             Impairment: Class Ten is impaired.
 
C.             Treatment: Class Ten creditors shall receive no distribution
under the Plan.
 
3.11         Class Eleven - Interest of Equity Holders.
 
                                A.           Classification:  Class Eleven
consists of the equity interest holders of the debtor.
 
B.             Impairment: Class Eleven is not impaired.
 
C.             Treatment: The equity holders in Debtor shall be allowed to
retain their current percentage of interest or a percentage thereof subject to
the Reverse Stock Split as set forth in the Plan.
 
3.12         Class Twelve - Claims of Participating Investors.
 
                                A.           Classification:  Class Twelve
consists of the claims of participating investors.
 
B.             Impairment: Class Twelve is impaired.
 
C.            Treatment:   Unless participating investors contribute substantial
capital required to fund this Plan they will receive no percentage of the equity
interest of the debtor and no distribution under the Plan.  Participating
investors will receive common stock at the rate of one share for every $0.05
invested and one warrant for every share of stock purchased.  Each warrant will
have a $0.10 exercise price and be effective for five years after the date of
issuance.
 
ARTICLE IV
 
General Provisions
 
4.1.          Notwithstanding any other provision of this Plan, each claim shall
be paid only after it has been allowed in accordance with the Code.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
4.2           At the option of the Debtor, this Plan may be withdrawn at any
time prior to the Effective Date of the Plan.  Such option shall be exercised by
the filing in the case of a notice of withdrawal and mailing a copy of such
notice to all creditors, equity security holders and persons specially
requesting all notices in this case.  If such option is timely and properly
exercised, the case shall continue and be administered as if the Plan has been
withdrawn prior to the confirmation.
 
4.3           Pursuant to Section 1123(b)(3)(B) of the Code, the Debtor shall
retain each and every claim, demand or cause of action whatsoever, which the
Debtor had or had power to assert immediately prior to confirmation of the Plan,
including without limitation, actions for the avoidance and recovery pursuant to
Section 550 of the Code or transfers avoidable by reason of Sections 544, 545,
548, 549 or 553(b) of the Code, and may commence or continue in any appropriate
court or tribunal and suit or other proceeding for the enforcement of same.
 
ARTICLE V
 
Means for Execution of the Plan
 
5.1           Continuation of the Debtor’s Business: The Debtor, as reorganized,
will retain all property of the estate, excepting property which is to be sold
or otherwise disposed of as provided for herein (if applicable), executory
contracts which are rejected pursuant to this Plan, and property transferred to
creditors of the Debtor pursuant to the express terms hereof.  The retained
property shall be used and employed by the Debtor in the continuance of its
business. (Further details concerning the nature and scope of the Debtor’s
future business operations may be found in the Disclosure Statement which
accompanies the Plan.)
 
5.2           Raising Additional Capital: The Plan may be implemented by current
management and/or new Participating Investors making capital contributions in
the Reorganized Debtor if required.
 
5.3           Implementation on the Effective Date: The Plan shall be
implemented on the Effective Date.  The funds necessary to implement the Plan
shall derive from the Debtor’s Cash and the proceeds of Financing.
 
5.4           Post-Effective Business of Reorganized Debtor: Following the
Effective Date, Reorganized Debtor will engage in any business appropriate under
its organizational documents.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
5.5           Reverse Stock Split: At the time of filing, outstanding shares in
the Debtor total approximately 110,000,000.  Current outstanding shares in the
Debtor will undergo a 1 for 10 Reverse Stock Split, which will bring the amount
of outstanding shares to approximately 11,000,000. As part of the Plan, CDEX
will implement the 1 for 10 Reverse Stock Split of the Old CDEX Common Stock,
such that each 10 shares shall, following the Reverse Stock Split (and subject
to adjustment for fractional entitlements), be consolidated into one (1) share
of New Common Stock.The aggregate fractional share interests of each holder of
Old CDEX Common Stock shall be rounded up to the nearest whole number. On the
Effective Date or as soon as practicable thereafter, the Reorganized Debtor
expects to apply to have the New Common Stock listed on the Over the Counter
Stock Exchange (“OTC”) or, if Reorganized Debtor is unable to have the New
Common Stock listed on the OTC, other national securities exchange.  All
existing warrants to purchase shares of Old CDEX Common Stock will be
extinguished upon consummation of the Plan.  This action will allow Debtor to
raise new capital to complete product development and consummate sales to
hospitals and other interested prospective clients.
 
5.6           Cancellation of Existing Securities and Agreements: On the
Effective Date, (I) all 10% Convertible Notes, and any other notes, bonds,
indentures or other instruments or documents evidencing or creating any
indebtedness or obligations of the Debtor shall be cancelled, and (ii) the
obligations of the Debtor under any agreements, indentures, or certificates of
designation governing the Old Common Stock and the 10% Convertible Notes, and
any other notes, bonds, indentures or other instruments or documents evidencing
or creating any indebtedness or obligations of, or Old Common Stock in, the
Debtors, shall be discharged.  This provision does not apply to any notes or
other instruments evidencing indebtedness or obligations of the Debtor that are
unimpaired, reinstated, or amended and restated under this Plan.
 
5.7           Issuance of New Common Stock: On or as soon as reasonably
practicable after the Effective Date, the Reorganized Debtor will issue and
deliver, in accordance with the provisions hereof, approximately 51,000,000
shares of New Common Stock to those Entities entitled to receive it under this
Plan.  The Debtor believes it is an integral and essential element of the Plan
that the issuance of the New Common Stock pursuant to the Plan shall be exempt
from registration under the Securities Act, pursuant to Section 4(2) as it is
not in connection with a public offering.  The Order will include a finding and
conclusion, binding all parties to the Case, the Debtor, and the Reorganized
Debtor, but expressly excluding the Securities and Exchange Commission and all
federal, state, and local regulatory agencies, to the effect that such offer and
issuance fall within the exemption(s) from registration under the Securities Act
and any state or local law pursuant to said section.  To date, the DIP Lenders
and Pre-Petition Lenders have not entered into any agreements or reached any
understandings with any party other than the Agent, DIP Lender and/or
Pre-Petition Lender with regard to the transfer or other disposition of the New
Common Stock that they will receive under this Plan.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
5.8           Authorized Share Capital: Upon consummation of the Plan, Debtor
shall, without the need for any further corporate act or other action under any
applicable law, regulation, order or rule, have 300,000,000 shares of authorized
New Common Stock, of which approximately 11,000,000 shall be issued on or as
soon as reasonably practicable after the Effective Date.  Debtor reserves the
right to increase or amend the foregoing post-Effective Date.
 
5.9           Issuance of New Warrants: On or as soon as reasonably practicable
after the Effective Date, the Reorganized Debtor will issue and deliver, in
accordance with the provisions hereof, approximately 40,000,000 New Warrants and
other agreements and instruments contemplated thereby.
 
5.10         Applicability of Section 4(2) to Certain Creditors: Some smaller
trade creditors, employees, and shareholders not contributing additional monies
may not be covered by Section 4(2) of the Securities Act, but may be covered by
11 U.S.C. §1145.  Those creditors should contact their own legal counsel on the
transferability of their shares.
 
ARTICLE VI
 
Provisions for the Assumption or Rejection of
Executory Contracts and Unexpired Leases
 
The Debtor assumes all executory contracts or unexpired leases to which it is a
party, except any specifically provided for prior to the hearing on the
Disclosure Statement.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
Retention of Jurisdiction
 
The Bankruptcy Court will retain jurisdiction over this case for purposes of
determining the allowance of claims or interests or obligations thereto and for
any other purpose which is contemplated in the Plan or which will otherwise
assist in the consummation of the Plan.  The Court also will retain jurisdiction
for purposes of determining the allowance of any payment of any other claims or
administrative expenses.  The Court shall retain jurisdiction for purposes of
determining any dispute arising from the interpretation, implementation or
consummation of the Plan.  In addition, the Court shall retain jurisdiction for
the following purposes:
 
a)             the classification of any claim or interest, the determination of
such objections as may be filed to claims, or interest, and the re-examination
of the allowance of any claim or interest;
 
b)            the correction of any defect, the curing of any omission, or the
reconciliation of any inconsistency in the Plan or the order of confirmation as
may be necessary to carry out the purposes and intent of this Plan;
 
c)             to enforce and interpret the terms and conditions of this Plan;
 
d)            entry of any order, including injunctions, necessary to enforce
the title, rights and powers of the Debtor and to impose  such limitations and
terms of such title, rights and powers as the Court may deem necessary;
 
e)            determination of any claims asserted by the Debtor against any
other person or entity, including but not limited to any right of the Debtor to
recover assets pursuant to the provisions of Title 11, if such claim is pursued
in the Court prior to the closing of the case;
f)             determination of all questions and disputes concerning the sale,
lease, encumbering or other transfer of the property of the Debtor; and
 
g)             entry of a final decree closing this case.
 
Notwithstanding anything to the contrary contained herein, the Debtor shall not
be bound by estoppel, the principal of res judicata or collateral estoppel with
respect to any term or provisions contained herein in the event the plan is not
confirmed as set forth herein.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
Modification of the Plan
 
This Plan may be modified in accordance with the provisions of the Bankruptcy
Code and Chapter 11.  In this regard:
 
a)              in accordance with Section 1127(a) of the Bankruptcy Code and
Chapter 11, 11 U.S.C. Section 1127(a), modification(s) of the Plan may be
proposed in writing by the Debtor at any time before its confirmation, provided
that the Plan, as thus modified meets the requirements of Sections 1122 and 1123
of the Bankruptcy Code and Chapter 11, 11 U.S.C. Section 1122 and 1123; and
provided further that the circumstances then existing justify such
modification(s), and the Bankruptcy Court confirms the Plan as thus modified,
under Section 1129 of the Bankruptcy Code and Chapter 11, 11 U.S.C. Section
1129;
 
b)             any holder(s) of a claim or equity interest(s) that has accepted
or rejected the Plan will be deemed to have accepted or rejected, as the case
may be, the Plan as modified unless, within the time fixed by the Bankruptcy
Court for doing so, such holder(s) changes its previous acceptance or rejection;
and
 
c)             every modification of the Plan will supersede the previous
version(s) of the Plan as and whenever each such modification is effective
provided in this Article.  When superseded, the previous version(s) of the Plans
will be in the nature of a withdrawn or rejected settlement proposal(s), and
will be null, void and unusable by the Debtor or any other party for any
purpose(s) whatsoever with respect to any of the contents of such version(s) of
the Plan.
 
ARTICLE IX
 
Miscellaneous Provisions
 
9.1           Securities Law: Any satisfaction or exchange provided to any
creditor pursuant to this Plan which may be deemed to be a security is exempt
from registration under certain state and federal securities laws pursuant to
Section 4(2) of the Securities Act.  Absent registration or another exemption
from the requirements of registration pursuant to the Securities Act of 1933, as
amended, and any applicable state securities laws, the subsequent transfer of
any such securities is not so exempt.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
9.2           Title to Property: Upon confirmation, all assets of the Debtor
will be reinvested in the Debtor.
 
9.3           Curing of Defaults: The confirmation of a Plan shall result in the
curing of any default to the holder of a claim or interest according to the
terms and conditions of the Plan.
 
9.4           Discharge of the Debtor and of Claims and Termination of the
Equity Interests: Upon the Effective Date and in consideration of the rights
afforded in the Plan and the payments and distributions to be made hereunder,
except as otherwise provided herein or in the Confirmation Order, each holder,
or any affiliate or representative of such holder, of a Claim or Interest, will
be deemed to have forever waived, released, and discharged the Debtor, to the
fullest extent permitted by 11 U.S.C. §1141, of and from any and all rights and
liabilities that arose prior to the Effective Date of any kind, nature, or
description whatsoever.  Each such holder of a Claim or Interest, and any
affiliate or representative of such holder, will be deemed to have granted, and
will grant to the Debtor the waiver, release and discharge described in this
Section.  Except as otherwise provided herein, upon the Effective Date, all such
holders of Claims and Interests and their affiliates or representatives, will be
forever precluded and enjoined, pursuant to 11 U.S.C. §§105, 524 & 1141, from
prosecuting or asserting any such discharged Claim against, or terminated
Interest in, the Debtor or the Reorganized Debtor, or against any of its assets
or properties, any other or further Claim or Interest based upon any act or
omission, transaction, or other activity of any kind or nature that occurred
prior to the Effective Date, whether or not such holder has filed a Proof of
Claim.
 
9.5           Injunction Against Interference with Plan: Upon the entry of the
Confirmation Order, all holders of Claims and the Equity Interests and other
parties in interest, along with their respective present or former affiliates,
employees, agents, officers, directors, or principals, will be enjoined from
taking any actions to interfere with the implementation or consummation of the
Plan.
 
9.6           Plan Consummation: Plan consummation will not occur absent full
funding by those participating investors who have agreed to provide financing
post-confirmation.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
Disputed Claims
 
Debtor reserves the right to verify and object to any proof of claim.  Payment
of disputed claims shall be made only after agreement has been reached between
the Debtor and the Creditor or upon the order of the Court.  Any and all
objections to proofs of claim will be filed within sixty (60) days of the
Effective Date of this Plan or will be waived.
 
ARTICLE XI
 
Quarterly Fees and Reports
 
Debtor shall continue to pay quarterly fees to the U.S. Trustee System until
such time as a Final Decree has been entered in this matter by the Court,
closing this Chapter 11 proceeding. Debtor shall continue to file monthly
operating reports until such time as the Court enters an Order confirming this
Chapter 11 Plan of Reorganization and/or the end of the calendar quarter in
which the Plan was confirmed.  At such time, Debtor shall cease filing monthly
operating reports and shall begin filing quarterly post confirmation
reports.  These quarterly reports shall be filed until such time as a Final
Decree has been entered in this matter by the Court, closing this Chapter 11
proceeding.
 
ARTICLE XII
 
Closing of the Case
 
At such time as the case has been fully administered, that is, when all things
requiring action by the Court have been done, and the Plan has been
substantially consummated, this case shall be closed.  To close the case the
Debtor shall file an application for final decree showing that the case has been
fully administered and that he Plan has been substantially consummated.  The
Court shall conduct a hearing (or as otherwise allowed by the Court) upon the
application after notice to all creditors, equity security holders and persons
specially requesting notice, after which an order approving the Debtor’s report
and closing the case (final decree) may be entered.
 
In the period after confirmation but before closing of the case, the Debtor may
continue to avail itself of the services of professional persons whose
employment was approved at or prior to confirmation in completing administration
of the case and in the consummation and performance of the Plan, and, if
necessary, with approval of the Court employ additional professional persons to
render services in and in connection with this case.  With respect to services
rendered and expenses incurred in or in connection with the case by any
professional person during such period, the professional person may render
periodic billings therefore to the Debtor which shall promptly pay the same, but
each such payment shall be subject to review and approval by the Court as to
reasonableness thereof, as set forth herein below.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
In its application for final decree, the Debtor shall detail all amounts paid
during such period to professional persons as compensation for services rendered
or reimbursement of expenses incurred, and with respect to which no prior
allowance thereof has been made by the Court.  At the hearing on the Debtor’s
application for final decree the Court shall consider and determine whether or
not such payments shall be approved as reasonable.
 
Confirmation of this Plan shall constitute a discharge of any debt that arose
prior to confirmation and any debt of any kind specified in Bankruptcy Code
Section 502(g), (h) and (I), other than those liabilities expressly to be
assumed hereby by the Reorganized Debtor.
 
CONCLUSION
 
The materials provided in the Disclosure Statement and Plan are intended to
assist you in voting on the Plan in an informed fashion.  If the Plan is
confirmed, you will be bound by its terms; therefore, you are urged to review
this material and to make such informed vote on the Plan.
 

 
DATED August 17, 2012.
       
LAW OFFICES OF
     
ERIC SLOCUM SPARKS, P.C.
                             
/s/ Sparks AZBAR #11726
      Eric Slocum Sparks              
Attorney for Debtor
 

 
 
 
 
 
Copies of the foregoing
mailed/faxed/delivered August 17, 2012 to:
 
United States Trustee
230 N. First Ave. #204
Phoenix, AZ 85003
 
Elizabeth C. Amorosi, Esq.
Asst. U. S. Trustee
United States Trustee
230 N. First Ave. #204
Phoenix, AZ 85003
Elizabeth.C.Amorosi@usdoj.gov
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
Robert M. Charles, Jr., Esq.
Lewis and Roca, LLP
One South Church Ave., Suite 700
Tucson, AZ 85701
Attorney for Gemini Master Fund, Ltd.
Rcharles@LRLaw.com
 
Brian A. Laird, Esq.
Heurlin Sherlock Laird
1636 N. Swan Rd.  Suite 200
Tucson, AZ 85712
Attorney for James Ryles
blaird@HSLazlaw.com
 
U.S. Securities and Exchange Commission
Attn: Sarah D. Moyed
5670 Wilshire Boulevard, Suite 1100
Los Angeles, CA 90036-3648
moyeds@sec.gov
 
U.S. Securities and Exchange Commission
Attn: Sandra W. Lavigna
5670 Wilshire Boulevard, Suite 1100
Los Angeles, CA 90036-3648
lavignas@sec.gov
 
U.S. Securities and Exchange Commission
Attn: Michael A. Berman
Station Place
100 F Street, N.E.
Washington, DC 20549
 
Nevada Secretary of State
Securities Division
555 East Washington Ave., Suite 5200
Las Vegas, NV 89101
 
Nevada Secretary of State
Commercial Recordings Division
202 N. Carson Street
Carson City, NV 89701
 
Catherine Cortez Masto
Attorney General, State of Nevada
110 N. Carson Street
Carson City, NV 89701-4717
 
U.S. Department of Justice
Office of the Attorney General
Eric H. Holder, Jr.
950 Pennsylvania Avenue, N.W.
Washington, DC 20530-0001
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
Financial Industry Regulatory Authority
OTC Compliance Unit
9509 Key West Avenue
Rockville, MD 20850
 
 
OFFICIAL COMMITTEE OF
UNSECURED CREDITORS
 
Cynthia Samson  - Sampson.Cynthia@gmail.com
P. O. Box 5729
Scottsdale, AZ 85261
 
Daniel Groff   -   ggroff55@cox.net
8002 E. Rosewood St.
Tucson, AZ 85710
IAM Investment Group, LP  -   MK4316@gmail.com
Attn: Malcolm Philips
20221 Middletown Rd. Cornelius, NC 28031
 
Lucas Baer  - Lucas.baer@gmail.com
9050 N. Shadow Rock Dr.
Tucson, AZ 85743
 
 
 
/s/ L. Anderson             
 
 
 - 23 -

--------------------------------------------------------------------------------